Citation Nr: 0828971	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  02-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1954 to February 1958.  

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Procedural history

In rating decisions dated December 1961 and May 1964, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disability.  Those decisions were 
not appealed and became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  Although the 
veteran requested that the RO reopen the claim in June 1975 
and March 1987, the RO determined that new and material 
evidence had not been submitted in either instance and 
declined to reopen the claim.  See Glynn v. Brown, 6 Vet. 
App. 523, 528 (1994) [a decision that new and material 
evidence was not submitted is a denial that there is a claim; 
it is not a final denial or disallowance of a claim].

In May 2001, the RO received the veteran's request to reopen 
his claim of entitlement to service connection for a low back 
disability.  In an October 2001 rating decision, the RO 
reopened and denied the claim on the merits.  The veteran 
disagreed with the October 2001 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
March 2002.

In a February 2003 decision, the Board reopened the veteran's 
claim.  The Board denied the veteran's claim on the merits in 
February 2004.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In a Memorandum Decision issued in January 2007, the 
Court vacated and remanded the Board's decision with regard 
to the VA's duty to notify the veteran regarding his claim 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).

In July 2008, the veteran submitted additional medical 
evidence directly to the Board.  Neither the veteran nor his 
attorney submitted a waiver of local consideration of this 
evidence.  See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As indicated above, the Court's January 12, 2007 Memorandum 
Decision vacated and remanded, in part, the Board's February 
2004 decision.  The Court held that the VA had not complied 
with the duty to notify mandated by the VCAA; in particular, 
that in finding VCAA compliance the Board had impermissibly 
relied, in part, on numerous documents in the record which 
were unrelated to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Accordingly, the Court has directed the Board to 
ensure full compliance with the VCAA notice requirements.  In 
essence, this means that a notice letter which incorporates 
all pertinent aspects of the VCAA must be sent to the 
veteran, with a copy to his attorney. 

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) [hereinafter the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may not be cured by the Board.  The 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

As was alluded to in the Introduction above, the file 
contains a July 2008 letter from the veteran's attorney which 
indicates that the veteran is in possession of previously 
unsubmitted medical evidence; specifically, an x-ray 
allegedly dated January 1960.  The veteran's attorney also 
submitted a private medical report.  This evidence was not 
previously associated with the veteran's claims folder and is 
potentially relevant to the veteran's service connection 
claim.  No waiver of initial RO consideration is currently of 
record.  Without a written waiver of initial RO consideration 
with the submission of the additional medical evidence, this 
case must be returned to the agency of original jurisdiction 
for re-adjudication.  See 38 C.F.R. §§ 19.31, 20.1304 (2007); 
see also the DAV case [a VA regulation allowing the Board to 
consider additional evidence without remanding case to the 
agency of original jurisdiction for initial consideration was 
invalid].

Accordingly, the case is REMANDED for the following action:

1.	Pursuant to the Court's instruction, 
VBA should send the veteran a 
corrective VCAA letter in order to 
ensure that all notification and 
development action required by the 
VCAA, pursuant to 38 C.F.R. § 3.159(b), 
is completed.  The VCAA letter should 
also comply with the notification 
requirements of the VCAA as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A copy of the 
letter should be sent to the veteran's 
attorney.

2.	After undertaking any additional 
evidentiary development deemed to be 
necessary, VBA should re-adjudicate the 
veteran's claim of entitlement to 
service connection for low back 
disability.  If the benefits sought on 
appeal remain denied, VBA should 
provide the veteran and his attorney 
with a supplemental statement of the 
case and allow the requisite period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise not 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




